         Case 3:15-cv-00675-JBA Document 1420 Filed 01/27/20 Page 1 of 2



                                 STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

          v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                        January 27TH, 2020
                        Relief Defendants


   DEFENDANT’S NOTICE OF APPEAL ON ORDER DIRECTING PAYMENT OF
        RECEIVER’S APPROVED FEES AND EXPENSES [DOC. #1419]

         Notice is hereby given that the pro se Defendant in the aforementioned case, hereby

appeals to the United States Court of Appeals for the Second Circuit from Order Directing

Payment of Receiver’s Approved Fees and Expenses [Doc. #1419] that the district court entered:

         1.    Order Directing Payment of Receiver’s Approved Fees and Expenses [Doc. #1419

               dated 27 January 2020].

                                              Respectfully Submitted,



Dated:          January 27TH, 2020            /s/ Iftikar Ahmed
                                              ____________________________
                                              Iftikar A. Ahmed
                                              C/O Advocate Anil Sharma
                                              Government Place East
                                              Kolkata 700 069, India
                                              Tel: +91-983-008-9945
                                              e-mail: iftyahmed@icloud.com

                                              Pro Se
                                                 1
        Case 3:15-cv-00675-JBA Document 1420 Filed 01/27/20 Page 2 of 2



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              2
